 



EXECUTION COPY
October 20, 2005
To those Persons
shown on the Signatures Pages hereto
as the Agent, the Committed Lenders
and the Conduit Lenders
Re:      Trinity Rail Leasing Trust II
Ladies and Gentlemen:
     Reference is made to the Warehouse Loan Agreement, dated as of June 27,
2002 (as amended, supplemented, amended and restated or otherwise modified or
from time to time, the “Loan Agreement”), among Trinity Industries Leasing
Company, a Delaware corporation, Trinity Rail Leasing Trust II, a Delaware
statutory trust, the lending institutions from time to time parties thereto, and
Credit Suisse, New York Branch, as Agent. Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.
     Pursuant to Section 2.14 of the Loan Agreement,
     (1) The Borrower agrees that, upon the occurrence of any Hedging Event, it
will enter into an Acceptable Derivatives Agreement no later than the last day
of the Required Time Period, using funds available under clause (y) of clause
fifth of Section 2.07(c)(i),(ii), or (iii), as applicable, of the Loan
Agreement.

  (a)   “Hedging Event” means

  (A)   the occurrence and continuation of any of the following at any time
during the Availability Period:

  (i)   on any Settlement Date, the United States Dollar London Interbank
Offered Rate for a one-month Interest Period (“One Month LIBOR”) commencing on
such Settlement Date equals or exceeds 6.00%;     (ii)   on any Settlement Date,
the Two Year USD Swap Rate equals or exceeds 6.50%; or     (iii)   receipt by
the Borrower or the Agent of notification by either of Moody’s or S&P that
entering into an Acceptable Derivatives Agreement is necessary in order to
retain the then current rating by such rating agency of the Loans; or

  (B)   at any time, the occurrence of any Event of Default or Manager Event of
Default, or the occurrence of the third Scheduled Payment Date.

 



--------------------------------------------------------------------------------



 



  (b)   “Acceptable Derivatives Agreement” means a Derivatives Agreement with a
term that extends at least until the anticipated date when the outstanding
amount of all Loans are repaid in full and all Commitments have terminated, in
the form of any of the following, in each case with monthly settlement and
having a notional amount equal to the aggregate outstanding principal amount of
the Loans on the date of such Derivatives Agreement, with such notional amount
declining automatically according to a schedule which is consistent with the
then anticipated principal repayments of the Loans:

  (i)   an interest rate cap agreement with a cap rate which is no higher than
8.00%;     (ii)   an interest rate swap agreement under which the fixed rate
paid by the Borrower, exclusive of credit spreads, will not exceed 8.00%; or    
(iii)   any other Derivatives Agreement that is approved by (1) the Agent and
the Required Lenders, in the case of a Hedging Event described in clause (A) of
the definition of such term, or (2) all the Committed Lenders, in the case of a
Hedging Event described in clause (B) of the definition of such term, in each
case under which the Borrower is protected for increases in One Month LIBOR
above 8.00%.

  (c)   “Required Time Period” means

  (i)   in respect of any Hedging Event listed in clauses (a)(A)(i) or
(a)(A)(ii) above, the period of 20 Business Days from (but excluding) the
Settlement Date on which such event occurs;     (ii)   in respect of any Hedging
Event listed in clause (a)(A)(iii) above, the period of 20 Business Days from
(but excluding) the date any such notice is received by the Borrower; and    
(iii)   in respect of any Hedging Event listed in clause (a)(B) above, the
period of 10 Business Days from (but excluding) the date such event occurs.

  (d)   “Two Year USD Swap Rate” on any Settlement Date means the rate
calculated by the Agent on such Settlement Date as the fixed rate which would be
payable by a fixed rate payer (exclusive of credit spreads) in exchange for
floating rate payments equal to One Month LIBOR under a two-year United States
Dollar interest rate swap agreement, with monthly settlement, having a notional
amount equal to the outstanding principal amount of the Loans on such Settlement
Date.

     The Borrower will, to the extent required by any Committed Lender, amend
any Acceptable Derivatives Agreement which is then in effect at any time when
there is (i) any increase in the outstanding principal amount of the Loans or
(ii) any change in the contractual payment schedule of the Loans, so that such
Acceptable Derivatives Agreement, as amended,

2



--------------------------------------------------------------------------------



 



would comply with the definition of “Acceptable Derivatives Agreement” if first
entered into on the date of such amendment.
     Amounts received by the Borrower under any Acceptable Derivatives Agreement
shall be deposited into the Collection Account and applied as set forth in
Section 2.07(c) of the Loan Agreement.
     The Borrower hereby represents and warrants that no Default has occurred
and is continuing as of the date of this letter agreement.
     This letter agreement is a Loan Document executed pursuant to the Loan
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof. Breach of this letter agreement shall
constitute a breach of Section 2.14 of the Loan Agreement and shall constitute
an Event of Default under the Loan Agreement if such breach is continuing after
the 15th day following the expiration of the applicable Required Time Period.
THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK. This letter agreement may be
executed by the parties hereto in separate counterparts, each of which shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



            TRINITY INDUSTRIES LEASING
COMPANY
      By:   /s/ Eric Marchetto         Name:   Eric Marchetto        Title:  
Vice President        TRINITY RAIL LEASING TRUST II
      By:   /s/ Eric Marchetto         Name:   ` Eric Marchetto        Title:  
Vice President     

AGREED AND ACCEPTED AS OF THE DATE SET FORTH ABOVE
CREDIT SUISSE, NEW YORK BRANCH
(formerly known as Credit Suisse First Boston,
New York Branch), as Agent and as a Committed Lender

         
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        GRAMERCY CAPITAL CORPORATION, as a Conduit Lender
By Credit Suisse, New York Branch, as attorney-in-fact
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



            TRINITY INDUSTRIES LEASING
COMPANY
      By:           Name:           Title:           TRINITY RAIL LEASING TRUST
II
      By:           Name:           Title:        

AGREED AND ACCEPTED AS OF THE DATE SET FORTH ABOVE
CREDIT SUISSE, NEW YORK BRANCH
(formerly known as Credit Suisse First Boston,
New York Branch), as Agent and as a Committed Lender

         
By:
  /s/ Alberto Zonca    
 
       
 
  Name: Alberto Zonca
Title: Director    
 
       
By:
  /s/ Michael W. Koenitzer    
 
       
 
  Name: Michael W. Koenitzer
Title:    
 
        GRAMERCY CAPITAL CORPORATION, as a Conduit Lender
By Credit Suisse, New York Branch, as attorney-in-fact
 
       
By:
  /s/ Joseph Soave    
 
       
 
  Name: Joseph Soave
Title: Director    
 
       
By:
  /s/ Josh Borg    
 
       
 
  Name: JOSH BORG
Title: Vice President    

 



--------------------------------------------------------------------------------



 



GREENWICH FUNDING CORPORATION, as a Conduit Lender
By Credit Suisse, New York Branch, as attorney-in-fact

         
By:
  /s/ Joseph Soave    
 
       
 
  Name: Joseph Soave
Title: Director    
 
       
By:
  /s/ Josh Borg    
 
       
 
  Name: JOSH BORG
Title: Vice President    
 
        ALPINE SECURITIZATION CORP, as a Conduit Lender
By Credit Suisse, New York Branch, as attorney-in-fact
 
       
By:
  /s/ Joseph Soave    
 
       
 
  Name: Joseph Soave
Title: Director    
 
       
By:
  /s/ Josh Borg    
 
       
 
  Name: JOSH BORG
Title: Vice President    
 
        DRESDNER BANK AG, NEW YORK BRANCH, as a Committed Lender
 
       
By:
  /s/ David O. Taylor    
 
       
 
  Name: David O. Taylor
Title: Vice President    
 
       
By:
  /s/ Brad Ellis    
 
       
 
  Name: Brad Ellis
Title: Vice President    
 
       

          BEETHOVEN FUNDING CORPORATION, as a Conduit Lender
 
       
By:
  /s/ Matthew M. Dorr    
 
       
 
  Name:
Title:    

 



--------------------------------------------------------------------------------



 



COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as a Committed Lender

         
By:
  /s/ Brett Delfino    
 
       
 
  Name: Brett Delfino
Title: Executive Director    
 
       
By:
  /s/ Jacqueline L. Arambulo    
 
       
 
  Name: Jacqueline L. Arambulo
Title: Vice President    

          NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Conduit Lender
 
       
By:
  /s/ Matthew M. Dorr    
 
       
 
  Name: Matthew M. Dorr Title: Vice president    

          GRESHAM RECEIVABLES
(NO. 3) LIMITED, as a Committed Lender
 
       
By:
  /s/ R.C. Gerwat    
 
       
 
  Name: R.C. Gerwat
Title: Director    

 